STATE OF MICHIGAN

                           COURT OF APPEALS



ZOLTAN A. LANCZY,                                                   UNPUBLISHED
                                                                    October 16, 2014
               Plaintiff-Appellee,

v                                                                   No. 317356
                                                                    Baraga Circuit Court
                                                                    Family Division
KATHY L. LANCZY,                                                    LC No. 2012-006286-DO

               Defendant-Appellant.


Before: MURPHY, C.J., and SAWYER and M. J. KELLY, JJ.

PER CURIAM.

        Defendant, Kathy L. Lanczy, appeals by right the trial court’s judgment of divorce.
Specifically, she contends the trial court’s division of the marital estate was inequitable and
argues the trial court should have ordered plaintiff, Zoltan A. Lanczy, to pay more spousal
support for a longer period of time. Because we conclude there were no errors warranting relief,
we affirm.

                                        I. BASIC FACTS

        The parties married in 2001. During the marriage, Zoltan Lanczy, who holds a degree in
engineering, worked as a self-employed auto mechanic and later as a carpenter. In June 2010,
Zoltan Lanczy travelled to Bagdad, Iraq, where he worked as a groundskeeper at a prison, an
incinerator operator at a landfill, and eventually as a carpenter. His income significantly
increased as a result of this employment. After leaving for Iraq, Zoltan Lanczy expressed his
desire for a divorce.

       Zoltan Lanczy suffered a severe injury—including a brain injury—after falling from a
ladder while working in Iraq in February 2012. He received workers’ compensation benefits.
By the time of trial, he had recovered sufficiently to be able to work again and had found a job in
Grand Rapids, which paid $40,000 to $44,000 per year. Kathy Lanczy suffers from fibromyalgia
and severe arthritis. Her only independent source of income is social security disability.

        Zoltan Lanczy inherited approximately 25 acres of land before the marriage. While still
single, he gifted a five-acre parcel of the land to Kathy Lanczy in order to enable her to get a
construction loan. The marital home, which was titled only in Kathy Lanczy’s name, was built
on the five-acre parcel. Testimony established that there was $67,000 still owed on the home.

                                               -1-
Zoltan Lanczy retained the remaining 20 acres. He also owned a number of cars, motorcycles,
and other vehicles, which were scattered across both parcels.

       Zoltan Lanczy sued Kathy Lanczy for a divorce in May 2012. In August 2012, the trial
court entered an order compelling Zoltan Lanczy to pay Kathy Lanczy $1,500 each month in
temporary spousal support.

       Following a bench trial, the court awarded Kathy Lanczy the marital home and the five
acres of land on which it sits, and provided that Zoltan Lanczy would keep the 20 acres of
adjacent land. The trial court awarded both parties the personal property found within the
boundaries of their respective parcels, including “the vehicles that remain on their real property
in whatever condition they may be in.” The court also ordered Zoltan Lanczy to pay $3,700 to
Kathy Lanczy to equalize the value of their banking and retirement accounts. The court awarded
Zoltan Lanczy the four vehicles that he acquired post-separation, which included the only
functioning vehicle in the parties’ possession, a Dodge Intrepid. The trial court provided that
each party would also be responsible for his or her personal debts and Kathy Lanczy would be
responsible for the debt on the marital home.

         Regarding spousal support, the trial court found that Zoltan Lanczy had a job offer for a
job paying $40,000 to $44,000 per year in addition to a workers’ compensation award, while
Kathy Lanczy was receiving $6,588 in annual Social Security benefits. The court found that the
standard of living of the parties had only recently risen due to Zoltan Lanczy’s overseas
employment. The court found that he had abandoned the marriage soon after finding more
lucrative employment, and that Kathy Lanczy “will need a period of time to adjust to the change
in life circumstances.” The court further stated that Kathy Lanczy had greater need because she
was responsible for the debt on the marital home. Accordingly, the court ordered Zoltan Lanczy
to pay “modifiable spousal support in the amount of $1,500.00 per month . . . for a period of 60
months, commencing December 1, 2012.” The court also ordered him to pay $1,000 of Kathy
Lanczy’s attorney fees because she was unable to bear the expense.

       Thereafter, Kathy Lanczy moved for reconsideration. She argued that the court made a
palpable error in failing to fully take account of the parties’ circumstances, particularly her
financial need, lack of transportation, disability, and Zoltan Lanczy’s superior financial position
and fault in causing the divorce. She asked the trial court to order Zoltan Lanczy to pay one half
of the debt on the home, to clean up his real property, and to pay one half of all outstanding
debts. She also asked the trial court to award her a vehicle in working condition and to extend
the spousal support to at least the length of the marriage.

          The trial court denied the motion and Kathy Lanczy now appeals in this Court on her own
behalf.

                           II. DIVISION OF THE MARITAL ESTATE

        Kathy Lanczy argues that the trial court’s ruling on the division of debt was unfair
because she was left with the entire responsibility for the debt on the marital home. She asserts
that the debt division should have been “50/50.” On review, we consider “the trial court’s
findings of fact under the clearly erroneous standard. If the findings of fact are upheld, [we]

                                                -2-
must decide whether the dispositive ruling was fair and equitable in light of those facts.” Sparks
v Sparks, 440 Mich. 141, 151-152; 485 NW2d 893 (1992). The trial court’s dispositional ruling
will be upheld, unless we are “left with the firm conviction that the division was inequitable.”
Id. at 152.

        On the basis of the testimony and exhibits, the trial court found that Zoltan Lanczy had a
total of $15,690 in personal debts, Kathy Lanczy had a total of $8,999 in personal debts other
than the debt on the marital home, and they had $514 in joint debts. These totals accurately
reflect the amounts shown on the parties credit reports that were admitted into evidence at trial.
Because the trial court’s findings are based on the evidence in the record, and no argument has
been offered to show that the evidence is inaccurate or incomplete, the trial court’s findings of
fact were not clearly erroneous.

        Moreover, the court’s dispositional ruling was equitable. See Sands v Sands, 442 Mich.
30, 35; 497 NW2d 493 (1993). Kathy Lanczy was the sole owner of the marital home before the
marriage and was awarded sole ownership in the divorce. It was not inequitable, under the
circumstances, for the trial court to require her to continue to be solely responsible for the debt
on the property she owns. Further, the trial court did account for her increased obligations when
it considered whether and to what extent it should order spousal support. The trial court also
ordered Zoltan Lanczy to pay Kathy Lanczy $3,700 to equalize the value of the parties’ accounts
and ordered him to pay $1,000 in attorney fees on Kathy Lanczy’s behalf. Under the
circumstances, we conclude that the court crafted an equitable division of property and assets.

        It was likewise, not an inequitable result to award Zoltan Lanczy the vehicles he acquired
after the parties’ separation. Kathy Lanczy asked the trial court to order Zoltan Lanczy to turn
over one of his vehicles after putting it into working order, but the trial court declined to do so.
Given that the trial court attempted to make the division of assets roughly equal, and awarded
Kathy Lanczy spousal support, the fact that the trial court did not award her a vehicle in working
condition does not render the property division inequitable.

       On the record before us, we are not left with the firm conviction that the division was
inequitable. Sparks, 440 Mich. at 152.

                                    III. SPOUSAL SUPPORT

        Kathy Lanczy also argues that the trial court should have provided her with more
generous spousal support. We review the court’s decision to award spousal support for an abuse
of discretion, but review the factual findings underlying its decision for clear error. Loutts v
Loutts, 298 Mich. App. 21, 25-26; 826 NW2d 152 (2012). A trial court abuses its discretion when
its “decision falls outside the range of reasonable and principled outcomes.” Id. at 25.

               Upon entry of a judgment of divorce or separate maintenance, if the estate
       and effects awarded to either party are insufficient for the suitable support and
       maintenance of either party . . . the court may also award to either party the part of
       the real and personal estate of either party and spousal support out of the real and
       personal estate, to be paid to either party in gross or otherwise as the court
       considers just and reasonable, after considering the ability of either party to pay

                                                -3-
       and the character and situation of the parties, and all the other circumstances of
       the case. [MCL 552.23(1).]

        “The object in awarding spousal support is to balance the incomes and needs of the
parties so that neither will be impoverished; spousal support is to be based on what is just and
reasonable under the circumstances of the case.” Loutts, 298 Mich. App. at 26 (quotation marks
and citation omitted). In deciding whether to award spousal support, the trial court should
consider several factors, including

       (1) the past relations and conduct of the parties, (2) the length of the marriage, (3)
       the abilities of the parties to work, (4) the source and amount of property awarded
       to the parties, (5) the parties’ ages, (6) the abilities of the parties to pay alimony,
       (7) the present situation of the parties, (8) the needs of the parties, (9) the parties’
       health, (10) the prior standard of living of the parties and whether either is
       responsible for the support of others, (11) contributions of the parties to the joint
       estate, (12) a party’s fault in causing the divorce, (13) the effect of cohabitation on
       a party’s financial status, and (14) general principles of equity. [Id. at 31
       (quotation marks and citations omitted).]

        The trial court considered and discussed each of these factors. It found that Zoltan
Lanczy had a greater ability to work and pay support. The trial court also found that Kathy
Lanczy had the need for spousal support because her only income is from Social Security and
she is responsible for the debt on the marital home. The court determined that equity weighed in
favor of awarding spousal support because Zoltan Lanczy abandoned the marriage and was now
in a superior financial position.

        Kathy Lanczy has not challenged the trial court’s factual findings, but argues that the
court’s award of $1,500 per month for 60 months is inadequate. She asserted in her motion for
reconsideration that the trial court “did not fully take into account the fact” that Zoltan Lanczy
effectively lived off her “until she became disabled and unable to work at which point he
promptly left her to pursue a lucrative career on his own.” It is clear from the record that the trial
court did take these facts into account. Although the trial court did not comment on whether
Kathy Lanczy supported Zoltan Lanczy during the marriage, it did find that he “abandoned the
marriage and is in a superior financial position to support himself.” Kathy Lanczy may have
wanted to weigh these circumstances more heavily in her favor, but she failed to show how the
court erred in not doing so.

        She has also not demonstrated that the trial court’s decision to order spousal support of
$1,500 per month for 60 months fell outside the range of reasonable and principled outcomes.
She testified that at the time of the trial she was paying $506 per month for the mortgage, and
that she had previously been paying $801.61 per month. The trial court took into account that
neither party had a very high standard of living to begin with. Moreover, the award of spousal
support was made subject to modification “upon a change of circumstances.” Thus, if the
circumstances have changed since the entry of judgment, she may petition the trial court to
modify the original order. MCL 552.28.



                                                 -4-
                                      IV. OTHER RELIEF

        Finally, Kathy Lanczy argues that the trial court should have ordered Zoltan Lanczy to
clean up the 20-acre parcel because it is depressing the value of her property and constitutes a
nuisance. She cites no authority for the proposition that a trial court has the authority to order a
party to a divorce to abate an alleged nuisance on real property awarded in the divorce judgment.
Therefore, she has abandoned this claim of error on appeal. See Mitcham v Detroit, 355 Mich.
182, 203; 94 NW2d 388 (1959).

       There were no errors warranting relief.

       Affirmed.



                                                             /s/ William B. Murphy
                                                             /s/ David H. Sawyer
                                                             /s/ Michael J. Kelly




                                                 -5-